Citation Nr: 1328429	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-45 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbago. 

2.  Entitlement to a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 2005 to 
December 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which, in pertinent part, 
increased the rating of the Veteran's lumbago from 10 
percent to 20 percent. 

The Veteran testified at a May 2011 hearing before the 
undersigned at the St. Petersburg RO.  A transcript of the 
hearing has been associated with the claims file.  In 
February 2012, the Board remanded this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that the Veteran is 
afforded every possible consideration.

The Board remanded this case, in pertinent part, for the 
Veteran to be afforded a VA examination.  The Veteran failed 
to report for the first scheduled examination due to an 
address change.  Apparently, the notice for the second 
examination was sent to the old address.  She was scheduled 
for a third examination, but did not report again.  The 
Veteran's representative asserts that the third notice was 
also sent to the old address and requests a remand for a new 
examination.  In viewing the available documents in the 
Veteran's claims file and Virtual VA System file, the 
initial examination inquiry listed the old address.  Further 
along in that document, the new address is listed.  However, 
since a copy of the actual notice letter for the examination 
is not of record, the Board takes note of the 
representative's request for a new examination and remands 
this case accordingly.  Also, since the Veteran receives 
medical treatment from the Bay Pines medical facility, 
updated records should be obtained.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record 
copies of all outstanding clinical records 
of the Veteran's treatment at VA's Bay 
Pines medical facility.

2.  Schedule the Veteran for a VA 
examination to identify and evaluate all 
impairment involving the Veteran's 
service-connected lumbago, to include any 
associated neurologic abnormalities.  The 
contact letter which informs the Veteran 
of the scheduled examination should be 
made a part of the record.  The record and 
a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  

All tests and studies deemed helpful by 
the examiner should be conducted and all 
clinical findings reported in detail.  The 
examiner must conduct repetitive testing 
of ranges of motion (to include at least 
three repetitions, if possible) and 
specify the Veteran's ranges of motion in 
the examination report.  The examiner must 
state whether there is objective evidence 
of pain on motion and at what point it 
begins, and whether weakened movement, 
excess fatigability, and/or incoordination 
are present.  The examiner must also state 
whether, and to what extent, the Veteran 
experiences additional functional loss 
during flare-ups or with repeated use of 
the thoracolumbar spine.  The examiner 
should express such functional losses in 
terms of additional degrees of limited 
range of motion if it is possible to do so 
without resorting to speculation. 

The examiner should also address whether 
the Veteran has a history of 
incapacitating episodes during the 
pendency of this claim. An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  See 38 C.F.R. § 4.71a, Note 
(1).

The examiner must also identify and assess 
any neurologic abnormalities associated 
with the Veteran's lumbago.  In this 
regard, it should be noted that the 
October 2008 VA examination report 
reflects a finding of "sciatica symptoms 
in the right lower extremity."  

Finally, the examiner must describe all 
functional impairment associated with the 
Veteran's lumbago, and in particular must 
assess its impact on her ability to work 
and, if employment was prevented, the time 
frame when that commenced. 

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If an issue on appeal 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issue on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


